DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 02/18/2021.  Claims 1-4, 6, 8-11, and 13 have been amended.  Claims 5, 7, 12, and 14 have been cancelled.  No claims have been added.  Therefore, claims 1-4, 6, 8-11, and 13 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the drawings and the claims are herein acknowledged.  The amendments to the drawings and the claims are sufficient enough to overcome the drawing objections and 35 USC § 112(b) rejections set forth in the previous office action except for claim 8 where the relative term “exhaustive” remains preceding “list of third party clinical trial site data”.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.  Furthermore, the Examiner has entered new rejections under 35 USC § 112(a) & (b) based on the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “analyzing, via the one or more hardware processors, the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) and aid a neural network module (224) in estimating missing data corresponding to the meta-data to result in an initial clinical trial site feasibility.”  The specification discloses estimating the missing data using the neural network module as:

[030] In an another embodiment, if the exhaustive list of clinical trial site data is
inadequate, then missing data is estimated by the neural network module 224 and
associated sub module such as a training module 226 based on a historic data present in the system to result or repository in an initial clinical trial site feasibility. In an
embodiment, a list of initial clinical trial site feasibility is displayed by the output module
228. In an embodiment, the system 200 implements at least one of a logically self-contained
part of a software program, a self-contained hardware component, and/or, a
self-contained hardware component with a logically self-contained part of a software
program embedded into each of the hardware component that when executed perform
the above method described herein.

[043] In an embodiment of the present disclosure, at step 314, the one or more
hardware processors 104, the inadequate exhaustive list of clinical trial site data is
analyzed by the neural network module 224 and the training module 226. In an
embodiment, the inadequate exhaustive list of clinical trial site data is processed by the neural network module 224 and the training module 226 to obtain initial clinical trial site feasibility. The inadequate clinical data shared with the neural network module 224 and the training module 226 is cleaned up and formatted before being used to estimate missing data. Since clinical trial site data is inadequate, the missing data is estimated using the neural network module 224 and the training module 226. In an embodiment, the training module 226 is a machine learning system that uses historic data present in the site data repository 210 to train itself and aid the neural network module 224 to estimate missing data and also to identify initial list of clinical trial sites to be displayed in the output module 228. In an embodiment of the present disclosure, at step 316, the one 
While it is clear from the disclosure historical data is used in a training module, which is a machine learning system, to train itself and aid the neural network in estimating missing data, it is unclear how the neural network module uses the historic data and the training module to estimate the missing data.  In other words, what exact algorithm is executed by the neural network to estimate the missing data. The Applicant has not reasonably conveyed to one of ordinary skill in the art how this is done.  Therefore, the Applicant is deemed to not have possession of the claimed invention.  Claim 8 recites similar limitations and is rejected for the same reasons.  All claims dependent from these claims are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

Claim 1 recites “identifying, via the one or more hardware processors, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements, wherein the plurality of meta-data include questions corresponding to the protocol requirement.”  The specification discloses meta-data including questions corresponding to the protocol requirement as:

[033] In an embodiment of the present disclosure, at step 304, the one or more
hardware processors 104, a meta-data is identified for received protocol requirement in
the meta-data identification module 204 using the meta-data repository 206. In an
embodiment, the meta-data includes critical and relevant questions that are identified
from the received protocol requirement which is used for further analysis. In an
embodiment, the meta-data is identified in the meta-data identification module 204 based
on an exhaustive list of historic meta-data present by the meta-data repository 206. For
example, the plurality of protocol requirements and the corresponding meta-data


    PNG
    media_image1.png
    591
    789
    media_image1.png
    Greyscale

[037] In an embodiment of the present disclosure, at step 310, the one or more
hardware processors 104, assessment of the exhaustive list of clinical trial site data by
the quality assessment module 208 to check if exhaustive list of clinical trial site data is
adequate or inadequate. In an embodiment, one or more scenarios which leads to
inadequacy of data, such as missing data across key critical questions, missing data
within the given meta-data fields etc. For example, for missing data across key critical questions scenario, for a pediatric epilepsy clinical trial the information associated to "site experience of using computerized scoring system" is critical as related to evaluation of primary end point of protocol. Considering an example for missing data within given meta-data fields "ethic committee approval / contract finalization timeline" if "end date" metadata value is not populated then duration of the contract finalization / ethic committee approval cannot be determined. FIG. 5 is graphical representation which depicts summary of data population of answers for plurality of critical protocol requirements and decides if data is adequate or inadequate according to example embodiments of the present disclosure.


    PNG
    media_image2.png
    280
    558
    media_image2.png
    Greyscale


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “questions” in claim 1 is used by the claim to mean “answers,” while the accepted meaning is “an interrogative expression often used to test knowledge.” The term is indefinite because the specification does not clearly redefine the term.  For purposes of examination, Examiner will interpret “questions” to mean “answers”.  All claims dependent on this claim are rejected for the same reasons.

Furthermore, regarding this limitation, it is unclear whether data is actually missing, and therefore, whether a neural network is actually used to estimate such missing data, as the analysis of the list of clinical trial site data present in the site data repository by the self-training machine learning system is simply claimed to optionally aid the neural network in estimating the missing data.  However, a step that missing data actually exists is not positively recited for the neural network and machine learning system to aid in estimating.  Claim 8 recites similar limitations and is rejected for the same reasons.  All claims dependent on these claims are rejected for the same reasons.

Claim 8 recites the limitation "the exhaustive list of third party clinical trial site data" in the “access” step.  There is insufficient antecedent basis for this limitation in the claim.

The term "exhaustive" in claim 8 is a relative term which renders the claim indefinite.  The term "exhaustive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All claims dependent on this claim are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 6 (Group I) are drawn to a processor implemented method for performing a data driven cognitive clinical trial feasibility analysis, comprising: receiving, via one or more hardware processors, a plurality of protocol requirements to initiate a clinical trial site feasibility; identifying, via the one or more hardware processors, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements, wherein the plurality of meta-data include questions corresponding to the protocol requirement; obtaining, via the one or more hardware processors, a list of historic clinical trial site data for the identified meta-data from a site data repository (210); obtaining, via the one or more hardware processors, a list of third party clinical trial site data for identified meta-data from a third party data repository (212) and maintaining a track of each request raised to the third party data repository (212); assessing, via the one or more hardware processors, the list of clinical trial site data and the list of third party clinical trial site data to obtain a list of identified clinical trial site feasibility; and analyzing, via the one or more hardware processors, the list of clinical trial site data by a machine learning system (226) to self-Claims 8-11, 13 (Group II) are drawn to a system (100) to perform a data driven cognitive clinical trial feasibility analysis, wherein the system comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to: receive, a plurality of protocol requirements to initiate a clinical trial site feasibility; identify, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements; obtain, a list of historic clinical trial site data for the identified meta-data from a site data repository (210); obtain, a list of third party clinical trial site data for identified meta-data from a third party data repository (212) and maintain a track of each request raised to the third party data repository (212); and assess, the list of clinical trial site data and the exhaustive list of third party clinical trial site data to obtain a list of identified clinical trial site feasibility; and analyze the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) and aid a neural network module (224) in estimating missing data corresponding to the meta-data to result in an initial clinical trial site feasibility, which is within the four statutory categories (i.e. apparatus).

Claims 1-4, 6 (Group I) involve abstract steps, emphasized in bold, of a processor implemented method for performing a data driven cognitive clinical trial feasibility analysis, comprising: receiving, via one or more hardware processors, a plurality of protocol requirements to initiate a clinical trial site feasibility; identifying, via the one or more hardware processors, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements, wherein the plurality of meta-data include questions corresponding to the protocol requirement; obtaining, via the one or more hardware processors, a list of historic clinical trial site data for the identified meta-data from a site data repository (210); obtaining, via the one or more assessing, via the one or more hardware processors, the list of clinical trial site data and the list of third party clinical trial site data to obtain a list of identified clinical trial site feasibility; and analyzing, via the one or more hardware processors, the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) and aid a neural network module (224) in estimating missing data corresponding to the meta-data to result in an initial clinical trial site feasibility.  Claims 8-11, 14 (Group II) involve abstract steps, emphasized in bold, of a system (100) to perform a data driven cognitive clinical trial feasibility analysis, wherein the system comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to: receive, a plurality of protocol requirements to initiate a clinical trial site feasibility; identify, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements; obtain, a list of historic clinical trial site data for the identified meta-data from a site data repository (210); obtain, a list of third party clinical trial site data for identified meta-data from a third party data repository (212); and assess, the list of clinical trial site data and the exhaustive list of third party clinical trial site data to obtain a list of identified clinical trial site feasibility; and analyze the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) and aid a neural network module (224) in estimating missing data corresponding to the meta-data to result in an initial clinical trial site feasibility.  These abstract steps can be characterized as directed to the abstract idea of identifying feasible clinical trial sites by assessing a list of historical clinical trial site data, third party clinical trial site data, and clinical trial protocol requirements and estimating missing data based on historical data, which is covered under the categories of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves estimating missing data based on self-training from analyzing the list of clinical trial site data and identifying meta data for protocol requirements.  Accordingly, the claims recite an abstract idea according to the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-4, 6 (Group I) involve a processor implemented method for performing a data driven cognitive clinical trial feasibility analysis, comprising: receiving, via one or more hardware processors, a plurality of protocol requirements to initiate a clinical trial site feasibility; identifying, via the one or more hardware processors, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements, wherein the plurality of meta-data include questions corresponding to the protocol requirement; obtaining, via the one or more hardware processors, a list of historic clinical trial site data for the identified meta-data from a site data repository (210); obtaining, via the one or more hardware processors, a list of third party clinical trial site data for identified meta-data from a third party data repository (212) and maintaining a track of each request raised to the third party data repository (212); assessing, via the one or more hardware processors, the list of clinical trial site data and the list of third party clinical trial site data to obtain a list of identified clinical trial site feasibility; and analyzing, via the one or more hardware processors, the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) and aid a neural network module (224) in estimating missing data corresponding to the meta-data to result in an initial clinical trial site feasibility, and of Claims 8-11, 13 (Group II) involve a system (100) to perform a data driven cognitive clinical trial feasibility analysis, wherein the system comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to: receive, a plurality of protocol requirements to initiate a clinical trial site feasibility; identify, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements; obtain, a list of historic clinical trial site data for the identified meta-data from a site data repository (210); obtain, a list of third party clinical trial site data for identified meta-data from a third party data repository (212); and assess, the list of clinical trial site data and the exhaustive list of third party clinical trial site data to obtain a list of identified clinical trial site feasibility; and analyze the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) and aid a neural network module (224) in estimating missing data corresponding to the meta-data to result in an initial clinical trial site feasibility, amount to no more than the recitation of:
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely estimates missing clinical trial site data and identifies a list of clinical trial site feasibility based on received clinical trial site data on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding clinical trial sites and clinical trial protocol requirements, and arranges a list of feasible clinical trial sites utilizing a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to missing clinical trial site data and clinical trial site feasibility;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a processor, memory, communication interface, and data repositories;
Limiting the abstract idea to clinical trial data, because limiting application of the abstract idea to clinical trial data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects historical clinical trial site data for input into a determination of missing data and further input into a determination of clinical trial site feasibility; 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention obtains historical clinical trial site data and then uses the data to optimize the feasibility of a particular clinical trial with particular protocol requirements.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to clinical trial data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. a processor, memory, communication interface, and data repositories) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving requirements, identifying metadata, obtaining historic data, obtaining third party data, assessing the obtained data, obtaining list, analyzing data, estimating missing data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. clinical trial data planning):

    PNG
    media_image3.png
    535
    296
    media_image3.png
    Greyscale



[025] FIG. 1 illustrates a block diagram of a system 100 to perform data driven
cognitive clinical trial feasibility analysis according to embodiments of the present
disclosure. In an embodiment, the system 100 includes one or more processors 104,
communication interface device(s) or input/output (1/0) interface(s) 106, and one or more data storage devices or memory 102 operatively coupled to the one or more processors 104. The memory 102 comprises a database 108. The one or more processors 104 that are hardware processors can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the processor(s) is configured to fetch and execute computer-readable instructions stored in the memory. In an embodiment, the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like.

[026] The 1/0 interface device(s) 106 can include a variety of software and

networks, such as WLAN, cellular, or satellite. In an embodiment, the 1/0 interface
device(s) can include one or more ports for connecting a number of devices to one
another or to another server.

[027] The memory 102 may include any computer-readable medium known in
the art including, for example, volatile memory, such as static random access memory
(SRAM) and dynamic random access memory (DRAM), and/or non-volatile memory, such as read only memory (ROM), erasable programmable ROM, flash memories, hard disks, optical disks, and magnetic tapes.

[028] The database 108 may store information but not limited to, a plurality of
parameters obtained from one or more sensors, the plurality of parameters are specific
to an entity (e.g., user, machine, and the like). The database 108 includes at least one
of (i) information related to clinical trial, (ii) information related to patients, and (iii)
information related to clinical trial site. Further, the database 108 stores information
pertaining to inputs fed to the system 100 and/or outputs generated by the system (e.g.,
at each stage), specific to the methodology described herein. More specifically, the
database 108 stores information being processed at each step of the proposed
methodology.

[030] In an another embodiment, if the exhaustive list of clinical trial site data is
inadequate, then missing data is estimated by the neural network module 224 and
associated sub module such as a training module 226 based on a historic data present in the system to result or repository in an initial clinical trial site feasibility. In an
embodiment, a list of initial clinical trial site feasibility is displayed by the output module
228. In an embodiment, the system 200 implements at least one of a logically self-contained part of a software program, a self-contained hardware component, and/or, a
self-contained hardware component with a logically self-contained part of a software
program embedded into each of the hardware component that when executed perform the above method described herein.

[043] In an embodiment of the present disclosure, at step 314, the one or more
hardware processors 104, the inadequate exhaustive list of clinical trial site data is analyzed by the neural network module 224 and the training module 226. In an embodiment, the inadequate exhaustive list of clinical trial site data is processed by the neural network module 224 and the training module 226 to obtain initial clinical trial site feasibility. The inadequate clinical data shared with the neural network module 224 and the training module 226 is cleaned up and formatted before being used to estimate missing data. Since clinical trial site data is inadequate, the missing data is estimated using the neural network module 224 and the training module 226. In an embodiment, the training module 226 is a machine learning system that uses historic data present in the site data repository 210 to train itself and aid the neural network module 224 to estimate missing data and also to identify initial list of clinical trial sites to be displayed in the output module 228. In an embodiment of the present disclosure, at step 316, the one 

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining feasibility of clinical trial sites, determining missing data from historical data) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites receiving protocol requirements, identifying metadata, obtaining historical clinical trial data, obtaining third party clinical trial data, accessing lists of clinical trial data, obtaining list of identified clinical trial site feasibility, analyzing stored data to estimate missing data;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of identifying feasible clinical trial sites by assessing a list of historical clinical trial site data, third party clinical trial site data, and clinical trial protocol requirements and estimating missing data based on historical data.

Furthermore, dependent claims 2-4, 6, 9-11, and 13 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as using structured or unstructured data, identifying metadata contents, providing demographic, operational, KPI, KRI data, determining site performance, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-4, 6, 8-11, and 13 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DasHarrison, et al. (US 2010/0088245 A1) in view of Dietlin, et al. (US 2016/0300040 A1) in further view of Beltre, et al. (US 2019/0304575 A1) in further view of Cohen, et al. (US 2019/0131016 A1).

Regarding claim 1 and claim 8, Harrison teaches a processor implemented method for performing a data driven cognitive clinical trial feasibility analysis (see at least abstract, method for using data , comprising: and  a system (100) to perform a data driven cognitive clinical trial feasibility analysis (see at least abstract, method for using data from clinical trial sites to score potential suitable clinical trial sites), wherein the system comprising: a memory (102) storing instructions (see at least paragraph 0044); one or more communication interfaces (106) (see at least paragraph 0044); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions (see at least paragraph 0044) to: receiving, via one or more hardware processors, a plurality of protocol requirements to initiate a clinical trial site feasibility (see at least paragraphs 0048-0049, 0054, 0056, receiving sponsor-defined criteria for a specific clinical study); identifying, via the one or more hardware processors, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements (see at least figures 7, 8, 10, paragraphs 0091-0097, data about the data is identified, such as site metro area, site city, site state, site zip code, CPT codes for types of procedures performed, number of particular procedures performed, provider ID, specialty, etc.), wherein the plurality of meta-data include questions corresponding to the protocol requirement (see at least paragraph 0084, questions regarding patient populations are addressed; at least figures 7, 8, 10, paragraphs 0067-0090, evaluating site information relative to clinical study’s needs, sponsor’s goals, evaluating potential investigators, patient populations to see if they answer the questions of what criteria is needed for the clinical study, and identifying the data about the investigator and patient population data); obtaining, via the one or more hardware processors, an exhaustive list of historic clinical trial site data for the identified meta-data from a site data repository (210) (see at least figures 8, 10); … and maintaining a track of each request raised to the third party data repository (212) (see at least paragraphs 0045-0046, organizational entity providing clinical trial recruitment contracts with other organizational entities to obtain the information, interpreted as third parties; at least paragraph 0113, accessing stored information on past interactions with physicians, interpreted as tracking each request to third party); assessing, via the one or more hardware processors, the exhaustive list of clinical trial site data …to obtain a list of identified clinical trial site feasibility (see at least figures 10, 13, paragraph 0090, clusters of eligible candidate areas which contain potential trial sites with scoring to differentiate suitability).

Harrison does not explicitly teach …obtaining, via the one or more hardware processors, an exhaustive list of third party clinical trial site data for identified meta-data from a third party data repository (212);  …and the exhaustive list of third party clinical trial site data.  Dietlin teaches  …obtaining, via the one or more hardware processors, an exhaustive list of third party clinical trial site data for identified meta-data from a third party data repository (212);  …and the exhaustive list of third party clinical trial site data (see at least paragraph 0023, clinical trial site data obtained from third party data sources).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the third party clinical trial site data of Dietlin in the clinical trial site suitability method of Harrison with the motivation of quickly identifying locations where large patient pools exist to accelerate clinical trials, thereby reducing costs and gaining a competitive advantage for pharmaceutical companies (Dietlin, paragraph 0003).

The combination of Harrison/Dietlin does not explicitly teach …	and analyzing, via the one or more hardware processors, the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) and aid a neural network module (224) in estimating missing data corresponding to the meta-data to result in an initial clinical trial site feasibility.  Beltre teaches …	and analyzing, via the one or more hardware processors, the list of clinical trial site data by a machine learning system (226) to self-train with the list of historic clinical trial site data present in the site data repository (210) … to result in an initial clinical trial site feasibility (see at least paragraphs 0003, 0021, 0041, machine learning model training on past clinical research performance data to determine performance scores of research sites to determine best sites for particular user-defined study indications).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the clinical trial site scoring system of Beltre in the clinical trial site suitability method of Harrison with the motivation of 

Furthermore, Cohen teaches …and aid a neural network module (224) in estimating missing data corresponding to the meta-data (see at least paragraph 0291).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the missing data identification system of Cohen in the clinical trial site suitability method of Harrison with the motivation of being able to identify missing data in non-training datasets (Cohen, paragraph 0291).

Claim 8 recites similar limitations and is rejected for the same reasons.

Regarding claim 2, Harrison teaches the processor implemented method of claim 1, wherein the plurality of protocol requirements are one of structured or unstructured (see at least paragraph 0138, structured data).

Claim 9 recites similar limitations and is rejected for the same reasons.

Regarding claim 3, Harrison teaches the processor implemented method of claim 1, wherein the meta-data comprises at least one question identified from the received protocol requirement, wherein the meta-data is identified based on a list of historic meta-data present in a meta-data repository (206) (see at least paragraphs 0056, filtering potential patients and investigators based on sponsor-defined criteria including diagnoses, age, location, proximity, etc., where the data is filtered from databases).

Claim 10 recites similar limitations and is rejected for the same reasons.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DasHarrison, et al. (US 2010/0088245 A1) in view of Dietlin, et al. (US 2016/0300040 A1) in further view of Beltre, et al. .

Regarding claim 4, Harrison teaches the processor implemented method of claim 1, wherein the site data repository (210) comprises data associated with (i) historical site demographic and operational information (see at least paragraph 0051, data includes physician specialty, interpreted as operational information, and patient demographics), …and dynamically refreshed in the site data repository periodically (see at least paragraph 0138, data is updated with new data and measured regularly).

Harrison does not explicit teach …(ii) a standard Key Performance Indicator (KPI), and (iii) key risk indicator (KRI).  Fay teaches …(ii) a standard Key Performance Indicator (KPI), and (iii) key risk indicator (KRI) (see at least table 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the KPI/KRIs of Fay in the clinical trial site suitability method of Harrison with the motivation of increasing overall reliability of clinical trial data (Fay, paragraph 0061).

Claim 11 recites similar limitations and is rejected for the same reasons.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DasHarrison, et al. (US 2010/0088245 A1) in view of Dietlin, et al. (US 2016/0300040 A1) in further view of Beltre, et al. (US 2019/0304575 A1) in further view of Cohen, et al. (US 20190131016 A1) in further view of Young, et al. (US 8,706,537 B1).

Regarding claim 6, Harrison does not explicitly teach the processor implemented method of claim 1, further comprising, at least one of: (a) determining, by via the one or more hardware processors, at least one of: (i) clinical trial site’s overall performance basis, and (ii) overall site score among initial sites from the exhaustive list of clinical trial sites by performing a trending analysis at a KPI / KRIs level across time points to compare KPI/KRIs level of one clinical trial site with KPI/KRIs level of another clinical trial site; and (b) estimating, a Red, Amber, and Green (RAG) score based on the overall site score.  Young teaches the processor implemented method of claim 1, further comprising, at least one of: (a) determining, by via the one or more hardware processors, at least one of: (i) clinical trial site’s overall performance basis, and (ii) overall site score among initial sites from the exhaustive list of clinical trial sites by performing a trending analysis at a KPI / KRIs level across time points to compare KPI/KRIs level of one clinical trial site with KPI/KRIs level of another clinical trial site; and (b) estimating, a Red, Amber, and Green (RAG) score based on the overall site score (see at least column 6, lines 15-28).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the site risk indicator of Young in the clinical trial site suitability method of Harrison with the motivation of identifying clinical trial sites with a higher likelihood of having quality issues in the conduct of a clinical trial (Young, column 3, line 67 – column 4, line 2).

Claim 13 recites similar limitations and is rejected for the same reasons.

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they integrate any judicial exception into a practical application by providing an improvement to the functioning of the computer or to any other technology or technical field that is significantly more than the judicial exception.

With regards to Applicant’s argument the limitations are subject matter eligible because they integrate a judicial exception into a practical application by providing an improvement to the functioning of the computer or to any other technology or technical field that is significantly more Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The court contrasted claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity.” Id. at 1338.  The Applicant asserts “a machine learning system [that] self-trains with historic data…to estimate missing data” is “an additional element [that] reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field…[and] integrates the judicial exception into a practical application in terms of comparing KPI/KRIs on one clinical trial site with KPI/KRIs of another clinical trial site.”  See Applicant Remarks, 02/18/2021, pages 6-8.  Applicant further suggests the instant limitations represent significantly more in that they “clean and format the clinical data before being used estimate the missing data” and by “dynamically updating/refreshing the site data repository periodically”.  See Applicant Remarks, 02/18/2021, page 8.

Applicant’s “machine” learning is only mentioned in the disclosure as being trained using historical data to estimate missing data (See specification ¶ 043).  It is not disclosed how the historical data is trained by using historical data to estimate missing data.  Therefore, a person could presumably perform the same learning process by using historical data to estimate missing data without the help of a machine.  Furthermore, comparing KPI/KRI ratio numbers of different sites (See specification ¶ 039) is also a task a person could perform without the help of a machine.  Additionally, periodically refreshing data in a database is again a task that could be performed by a person.  Using conventional computer components such as a processor, memory, communication interface, and data repositories to make a process more efficient “…is not a technical solution to a Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).  Reformatting data has been held to not be patent eligible when it involves generic computer hardware such as involved in this application.  See Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017); RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1326–27 (Fed. Cir. 2017); EasyWeb Innovations, LLC v. Twitter, Inc., 689 F. App’x 969, 970 (Fed. Cir. 2017) (holding ineligible claims to “a message publishing system that accepts messages in multiple ways, such as by fax, telephone, or email, verifies the message was sent by an authorized sender, and converts and publishes the message on the Internet,” requiring format change); see also Voit Techns., LLC v. Del-Ton, Inc., 757 F. App’x 1000, 1003–04 (Fed. Cir. 2019) (holding ineligible claims Case: 20-1310 Document: 35 Page: 6 Filed: 12/14/2020 generally invoking use of compression techniques).  

"The claims here are unlike the claims in Enfish. There, we relied on the distinction…between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on 'abstract ideas' Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish…the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). In Enfish, "[w]e contrasted claims 'directed to an improvement in the functioning TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 05/17/2016).  Therefore, the claims are not subject matter eligible because they do not integrate a judicial exception into a practical application by providing an improvement to the functioning of the computer or to any other technology or technical field that is significantly more than the judicial exception.

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Walpole, et al. (US 2019/0206521 A1) – discloses machine learning for planning, execution, and reporting of clinical trials incorporating a patient burden index.

Srinivasan, et al. (US 2018/0240553 A1) – discloses clinical trial data monitoring system for making data anomalies such as missing data available to a user thorough machine learning.
Brice, Y. N. (2016). Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626